      Case 2:19-cr-00898-DLR Document 140 Filed 10/05/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00898-001-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   David Allen Harbour,
13                  Defendant.
14
15
16          Before the Court is Defendant David Allen Harbour’s Motion to Obtain Grand Jury

17   Transcripts. (Doc. 130.) The motion is fully briefed and for the reasons set forth herein is
18   denied.

19   I. Background

20          Defendant seeks an order for the disclosure of the grand jury transcripts for cross
21   examination of trial witnesses.        Counsel for Defendant alleges that, through
22   communications with government counsel, he learned that the Grand Jury indictment was

23   based on the testimony of an IRS Agent (“Agent”). Defendant alleges that the Agent likely

24   took statements from fact witnesses, individuals with years of dealings with Defendant,

25   and “most likely relayed these statements to the Grand Jury to obtain the indictment.”

26   (Doc. 130 at 2.) Defendant wants to use the transcripts to cross examine the Agent in the
27   event any fact witness gave a statement to the Agent that might be inconsistent with the
28   witness’s trial testimony. Defendant also argues the transcripts are needed to determine if
      Case 2:19-cr-00898-DLR Document 140 Filed 10/05/20 Page 2 of 4



 1   there are errors in the government’s investigation such as “whether the government failed
 2   to subpoena critical documents, whether the government failed to interview material
 3   witnesses, whether the government ignored pertinent and exculpatory evidence, and
 4   whether the government made assumptions in its investigation without any foundation.”
 5   Id.
 6          There is a “long-established policy that maintains the secrecy of the grand jury
 7   proceedings in the federal courts.” United States v. Proctor & Gamble Co., 356 U.S. 677,
 8   681 (1958). “This ‘indispensable secrecy of grand jury proceedings,’ United States v.
 9   Johnson, 319 U.S. 503, 513 (1943), must not be broken except where there is a compelling
10   necessity. There are instances when that need will outweigh the countervailing policy. But
11   they must be shown with particularity.” Id. at 682. Rule 6(e) provides that grand jury
12   transcripts may be disclosed “at the request of a defendant who shows that a ground may
13   exist to dismiss the indictment because of a matter that occurred before the grand jury.”
14   Fed. R. Crim. P. 6(e)(3)(E)(ii). The Supreme Court described Rule 6(e)’s standard as
15   follows:
16                 Parties seeking grand jury transcripts under Rule 6(e) must
                   show that the material they seek is needed to avoid a possible
17                 injustice in another judicial proceeding, that the need for
                   disclosure is greater than the need for continued secrecy, and
18                 the their request is structured to cover only the material so
                   needed.
19
20   Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979). Notably, the trial
21   court should order disclosure of grand jury transcripts only when the party seeking them
22   has demonstrated that a “particularized need exists [] which outweighs the policy of
23   secrecy.” Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 400 (1959) (internal
24   quotations omitted). When considerations justifying secrecy are lesser, the party asserting
25   a need for grand jury transcripts will similarly shoulder a lesser burden to show
26   justification. Douglas Oil, 441 U.S. at 222-223.       However, a defendant's claim of
27   particularized need must be more than mere speculation. U.S. v. Walczak, 783 F.2d 852,
28   857 (9th Cir. 1986). Ultimately, the decision whether to grant a request for grand jury


                                                -2-
      Case 2:19-cr-00898-DLR Document 140 Filed 10/05/20 Page 3 of 4



 1   transcripts is within the sound discretion of the trial court. Id. (citing United States v.
 2   Murray, 751 F.2d 1528, 1533 (9th Cir. 1985)).
 3   II. Discussion
 4          The burden is on Defendant to show that disclosure of grand jury transcripts is
 5   appropriate. Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 400 (1959). The
 6   argument for disclosure, here, is like the argument made in Walczak—that the testifying
 7   officer might have provided information to the grand jury that was different from or
 8   inconsistent with information obtained from other witnesses. Id. Specifically, the Ninth
 9   Circuit summarized the argument as the need “to determine whether the testimony of law
10   enforcement officers improperly summarized the testimony of other agents.” Id. In
11   rejecting that argument and affirming the trial court’s decision to deny the request for
12   transcripts, the Court stated,
13                 Even under the permissive Dennis interpretation of the
                   “particularized need” standard, the district court was correct in
14                 denying Walczak's motion to discover the grand jury
                   transcripts. Walczak gave two reasons why he sought
15                 discovery of the transcripts: to show that the grand jury had no
                   evidence that the district court had jurisdiction to prosecute,
16                 and to determine whether the testimony of law
                   enforcement officers improperly summarized the
17                 testimony of other agents. Neither reason constitutes
                   “particularized need.” [] Walczak alleges no facts to support
18                 his second reason, which is therefore speculative.
                   Consequently, the district court's denial of Walczak's motion
19                 to discover the grand jury transcripts was correct.
20
     Id. (emphasis added). Defendant’s argument—that the transcripts are needed because a
21
     fact witness may have given a statement to the Agent inconsistent with their trial
22
     testimony—is based on speculation. While particularized need can be shown when grand
23
     jury records are necessary to impeach a witness, more than a desire for a “fishing
24
     expedition” is required. United States v. Kim, 577 F.2d 473, 478 (9th Cir. 1978).
25
     Defendant’s mere speculation, here, that the transcripts might reveal inconsistencies is not
26
     sufficient to establish a particularized need to release the transcripts to him.
27
            //
28
            //

                                                  -3-
      Case 2:19-cr-00898-DLR Document 140 Filed 10/05/20 Page 4 of 4



 1         IT IS ORDERED that Defendant David Allen Harbour’s Motion to Obtain Grand
 2   Jury Transcripts (Doc. 130) is DENIED.
 3         Dated this 5th day of October, 2020.
 4
 5
 6                                                Douglas L. Rayes
                                                  United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
